Order entered February 27, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01225-CR

              WILSON AUGUSTO SANTOS PEREZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-45703-U

                                       ORDER

      The reporter’s record was due January 23, 2020. When it was not filed, we

notified court reporter Sasha Brooks that it was past due and directed her to file the

reporter’s record by February 26, 2020. Ms. Brooks has since notified the Court

she sent the three volumes of reporter’s record she reported to Karren Jones who

was the reporter who took the trial.

      We ORDER court reporter Karren Jones to file the complete reporter’s

record in this appeal within TWNETY DAYS of the date of this order. We
caution Ms. Jones that the failure to file the reporter’s record by that date may

result in the Court taking whatever remedies it has available to ensure that the

record is filed and the appeal proceeds in a timely fashion.

      We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Huff, Presiding Judge, 291st Judicial District Court; court reporter

Karren Jones; and counsel for all parties.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE